DETAILED ACTION
This office action is a response to the application 16/945,867 filed on August 1, 2020.
Claims 13-32 are pending.
Claims 13-32 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 4, 2020, November 10, 2020, December 11, 2020 and March 9, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,778,528. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant application are obvious variations of the claims of the Patent. The table below shows only Example (sample) of Claims 13 and 23 which correspond to Claims 1 and 13 of US 10,778,528.

Present Claims
US 10,778,528
13. A method for connecting an edge device of a first branch location to a multipath hub of a software defined wide area network (SD-WAN), the method comprising: receiving, from the edge device of the branch network, a connection request to connect to a multipath hub; selecting a particular multipath hub from a cluster of available multipath hubs to forward traffic to and from the first branch location from at least one other branch location; and returning to the edge device a set of connectivity data for the edge device to use to establish tunnel connectivity to the particular multipath hub.
1. A method for connecting an edge device of a branch network to a multipath hub in an enterprise datacenter, the method comprising: at an access node for a cluster comprising a plurality of multipath hubs in the enterprise datacenter: receiving, from the edge device of the branch network, a connection request to connect to the multipath hub cluster; identifying a logical identifier in the connection request as an identifier representing the cluster; selecting a particular multipath hub of the cluster to serve as a hub for traffic to and from the branch network; and returning to the edge device a set of connectivity data identifying the particular 

13. A non-transitory machine readable medium storing a program that, when executed by a set of processing units of a gateway device, connects an edge device of a branch network to a multipath hub in an enterprise datacenter, the program comprising sets of instructions for: at an access node for a cluster comprising a plurality of multipath hubs in an enterprise datacenter: receiving, from the edge device of the branch network, a connection request to connect to the multipath hub cluster; identifying a logical identifier in the connection request as an identifier representing the cluster; selecting a particular multipath hub of the cluster to serve as a hub for traffic to and from the branch network; and returning to the edge device a set of connectivity data identifying the particular 



Regarding Claims 13-32, claims 1-20 of U.S. Patent No. 10,778,528 disclose all the limitations of Claims 13-32 by eliminating limitations. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 186 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would have been obvious to one skilled in the art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-16, 20, 23-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang U.S. Patent Application Publication 2013/0297770, hereinafter Zhang, in view of Haddad et al. U.S. Patent Application Publication 2015/0169340, hereinafter Haddad.

Regarding Claim 13, Zhang discloses a method for connecting an edge device of a first branch location to a multipath hub of a software defined wide area network (SD-WAN) (Abstract; Figure 1-3), the method comprising: 
receiving, from the edge device of the branch network, a connection request to connect to a multipath hub (210 of Figure 2; Paragraph [0019] a control server (e.g., the control server 140) may receive a cloud computing service request from a user (e.g., the user 110). The cloud computing service request may be received directly from a requesting user, or alternatively forwarded from an intermediate edge router (e.g., router 139) in the cloud network; The control server may identify a plurality of service requirements associated with the cloud computing service request. The service requirements include the service tier information. The service tier information may be represented in a template format, which may include a type of application, a 
selecting a particular multipath hub from a cluster of available multipath hubs to forward traffic to and from the first branch location from at least one other branch location (220-260 of Figure 2; Paragraph [0019-0035] Various criteria and performance metrics analyzed to meet requirements from the connection request among multiple different data center clusters (multipath hubs). After determining and/or computing the DCC selection criteria in step 240, the method 200 may proceed to step 250, where the DCCs may be ranked based on one or more of the DCC selection criteria. Ranks may be assigned based on the normalized value of selection criteria. After ranking the DCCs, the method may proceed to step 260, where the control server may select the highest ranked DCC to fulfill the cloud computing resource request or it can provide the ranked DCC list as well as its ranking criteria details to the user); 
and returning to the edge device a set of connectivity data for the edge device to use to establish connectivity to the particular multipath hub (Paragraph [0035-0036] Fulfilment of request from edge device (user) and control server which receives information as well as transmits information to the users including responses and engaging in network communications, and may be a supplementary or auxiliary interface used for various administrative and/or other functions).
Zhang discloses reception of a resource request, selection of a data center cluster and fulfilling the request for the edge device for communicating with the particular multipath hub but fails to disclose returning to the edge device a set of connectivity data for the edge device to use to establish tunnel connectivity to the particular multipath hub.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang with the teachings of Haddad. Haddad provides a solution which enables providing a standardized interfacing structure between a network-wide control platform and CPE nodes, thus ensuring high scalability, flow-based traffic control, multi-tenancy and secure infrastructure sharing, virtual overlay networking and efficient load balancing effects. The method enables utilizing a device manager part that includes connection management mechanisms that are configured relative to respective CPEs and data centers so as to ensure virtualization of the remote CPE device port within a correct virtual machine and correct data center (Haddad Abstract; Paragraph [0002-0010]).

Regarding Claim 14, Zhang in view of Haddad disclose the method of Claim 13. Zhang in view of Haddad further disclose wherein selecting the particular multipath hub from the cluster of multipath hubs comprises performing a load balancing operation to select one multipath hub based on a set of load balancing criteria (Zhang Paragraph [0005-0007 and 0014-0016] selecting an optimal data center (DC) cluster (DCC) to fulfill a cloud service request in a cloud network based on selection criteria that includes one or more of a network communication cost, a cluster performance metric, a cluster resource equivalence metric, a balance of resource performance metric, and a DCC load index. Paragraph [0023-0033] Load balancing and selection based off different resources; The DC-to-DC cost may arise from dependent resources being provided from remotely located member DCs. The storage status and performance metric may refer to a performance of a DC's memory storage, and may be given in megabytes-per-second (MB/s)) and/or in input/output (I/O) operations-per-second (IO/s)).

Regarding Claim 15, Zhang in view of Haddad disclose the method of Claim 14. Zhang in view of Haddad further disclose wherein the load balancing operation is based on statistics maintained for each multipath hub in the cluster (Zhang Paragraph [0020] control server may identify an application data resource associated with the word processing service (e.g., MS word software) as well as a required or desirable amount of processing resources and a required or desirable amount of memory resources; Paragraph [0028-0033] Load balancing and selection based off different resources; The DC-to-DC cost may arise from dependent resources being provided from remotely located member DCs. The storage status and performance metric may refer to a performance of a DC's memory storage, and may be given in megabytes-per-second (MB/s)) and/or in input/output (I/O) operations-per-second (IO/s)).

Regarding Claim 16, Zhang in view of Haddad disclose the method of Claim 15. Zhang in view of Haddad further disclose wherein the maintained statistics comprise at least one of a tunnel usage count percentage, a CPU usage percentage, and a memory usage percentage (Zhang Paragraph [0020] control server may identify an application data resource associated with the word processing service (e.g., MS word software) as well as a required or desirable amount of processing resources and a required or desirable amount of memory resources; Paragraph [0028-0033] Load balancing and selection based off different resources; The DC-to-DC cost may arise from dependent resources being provided from remotely located member DCs. The storage status and performance metric may refer to a performance of a DC's memory storage, and may be given in megabytes-per-second (MB/s)) and/or in input/output (I/O) operations-per-second (IO/s)).

Regarding Claim 20, Zhang in view of Haddad disclose the method of Claim 13. Zhang in view of Haddad further disclose wherein the multipath hub cluster operates in an enterprise datacenter, wherein the method is performed by an edge gateway of the enterprise datacenter (Zhang Figure 1; Paragraph [0017-0018] Data center clusters and control server which may be any component or collection of components capable of selecting an optimal DCC to service a cloud computing resource request based on one or more selection criteria; Haddad Figure 1 and 5).


Regarding Claims 23-26 and 30, see the rejection of Claims 13-16 and 20. Claims 13-16 and 20 are method claims corresponding to the non-transitory machine readable medium of Claims 23-26 and 30 with the same features. Therefore the same rejection applies as the rejection of Claims 13-16 and 20.

Allowable Subject Matter
Claims 17-19, 21, 22, 27-29, 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 17 and 27, the prior art of record fail to disclose alone or in any reasonable combination as required by the dependent claims, “wherein each multipath hub in the cluster has a utilization number determined by averaging the maintained statistics of the multipath hub; and wherein the least-loaded multipath hub is the multipath hub determined to have a lowest utilization number.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.
Claims 18 and 28 would also be allowable since they depend upon indicated base claim.

Regarding Claim 19 and 29, the prior art of record fail to disclose alone or in any reasonable combination as required by the dependent claims, “wherein a maximum value for the tunnel usage count percentage of a multipath hub is based on a model number of a hardware model of the multipath hub.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 21 and 31, the prior art of record fail to disclose alone or in any reasonable combination as required by the dependent claims, “wherein the edge device is a first edge device, the branch network is a first branch network, the connection request is a first connection request, and the particular multipath hub is a first multipath hub, the method further comprising: receiving, from a second edge device of a second branch network, a second connection request to connect to a multipath hub; selecting a second multipath hub from the cluster of available multipath hubs to forward traffic to and from the second branch location from at least one other branch location; and returning to the second edge device a set of connectivity data for the second edge device to use to establish tunnel connectivity to the second multipath hub.“
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.
Claim 22 and 32 would be allowable since they depend upon indicated base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IVAN O LATORRE/Primary Examiner, Art Unit 2414                                                                                                                                                                                                        
IVAN O. LATORRE
Primary Examiner
Art Unit 2414